Title: From George Washington to John Hancock, 24 March 1776
From: Washington, George
To: Hancock, John

 

Sir
Cambridge March 24. 1776

When I had the honor to address you the 19th Instt upon the evacuation of the Town of Boston by the Ministerial army, I fully expected as their retreat and embarkation were hurried and precipitate, that before now they wou’d have departed the harbour, and been far in their passage to the place of destination: But to my surprize and disappointment the Fleet is still in Nantasket road. The purpose inducing their stay, is altogether unknown, nor can I suggest any satisfactory reason for It; On Wednesday night last before the whole of the Fleet fell down to Nantasket, they demolished the Castle & Houses belonging to It by burning them down, and the several Fortifications—they left a great number of the Cannon, but have rendered all of them, except a very few, entirely useless by breaking off the Trunnions, and those they spiked up, but may be made serviceable again; some are allready done.
There are several Vessels in the Docks which were taken by the Enemy, some with, and others without Cargoes, which different persons claim as their property and right—are they to be restored to the former owners on making proof of their title, or to belong to the Continent as Captures made from the Enemy? I wish Congress wou’d direct a mode of proceeding against them and establish a Rule for decision, they appear to me to be highly necessary. In like manner some of the Cannon which are in Boston are said to have come from the Castle—Supposing them with those remaining at the Castle to have been purchased by & provided originally at the expence of this Province, are they now to be considered as belonging to It, or to the publick? I beg leave to refer the matter to the opinion of Congress and pray their direction how I am to conduct respecting ’em.
It having been suggested to me that there was considerable property &c. belonging to persons who had from the first of the present unhappy contest manifested an unfriendly & invetarate disposition, in the Town of Boston, I thought it prudent to write to the Honourable General Court upon the subject, that It might be inquired after & secured, a Copy of the Letter I herewith send you, and submit It to Congress thro you, whether they

will not determine how It is to be disposed of, & as to the appropriation of the money arising from the sale of the same.
As soon as the Town was abandon’d by the Enemy, I judged It advisable to secure the several heights lest they shou’d attempt to return, and for this purpose have caused a large & strong work to be thrown up on Fort Hill, a post of great importance as It commands the whole Harbour and when fortified, If properly supported, will greatly annoy any Fleet the Enemy may send against the Town, & render the landing of their Troops exceedingly difficult, If not Impracticable—This work is almost done & in a little time will be compleat—And that the communication between the Town & Country may be free & open, I have ordered all the Lines upon the Neck to be immediately destroyed, and the other works on the sides of the Town facing the Country, that the Inhabitants from the latter may not be Impeded, and afforded an easy entrance in case the Enemy shou’d gain possession at any future time—These matters I conceived to be within the Line of my duty, of which I advised the Genl Court, and recommended to their attention such other measures as they might think necessary for securing the Town against the Hostile designs of the Enemy.
I have just got an Inventory of Stores and property belonging to the Crown, which the Enemy left in Boston at the Castle & Bunker Hill, which I have the honor to transmit you, and shall give strict orders that a carefull attention be had to any more that may be found—I shall take such precautions respecting ’em, that they may be secure, and turn to the public advantage as much as possible or circumstances will admit of.
A Mr Bulfinch from Boston, who acted as Clerk to Mr , having put into my Hands a List of Rations drawn the Saturday before the Troops evacuated the Town, I have inclosed It for your inspection—he says neither the Staff Officers or Women are Included in the List; From which It appears that their number was greater than we had an Idea of.
Major General Ward & Brigadier General Frye are desirous of leaving the service and for that purpose have requested me to lay the matter before Congress, that they may be allowed to resign their Commissions—The papers containing their applications you will herewith receive—they will give you full and a

more particular Information upon the Subject, and therefore shall take the liberty of referring you to them.
I wou’d mention to Congress, that the Commissary of Artillery Stores has Informed me, that whatever powder has been sent to this Camp, has always come without any Bill ascertaining the number of Casks or Quantity—This It is probable has proceeded from forgetfulness or inattention in the persons appointed to send It, or to the negligence of those who brought It, tho they have declared otherwise and that they never had any; As It may prevent in some measure embezzlements, (tho I do not suspect any to have been made) and the Commissary will know what & how much to receive, and be enabled to discover mistakes If any shou’d happen, I shall be glad If you will direct a Bill of Parcells to be always sent in future.
There have been so many accounts from England all agreeing that Commissioners are coming to America to propose terms for an accomodation as they say, that I am Inclined to think the time of their arrival not very far off—If they come to Boston, which probably will be the case, If they come to America at all—I shall be under much embarrasment respecting the manner of receiving them & the mode of treatment that ought to be used—I therefore pray that Congress will give me direction & point out the line of conduct to be pursued—Whether they are to be considered as Ambassadors & to have a pass or permit for repairing thro the Country to Philadelphia or to any other place, or whether they are to be restrained in any & what manner. I shall anxiously wait their orders & whatever they are, comply with them litterally. I have the Honor to be with great esteem Sir Your Most Hble Servant

Go: Washington

